G.research, Inc. One Corporate Center Rye, New York 10580-1435 June 9, 2015 VIA EDGAR Laura E. Hatch Kathy Churko Division of Investment Management U.S. Securities and Exchange Commission treet N.E. Washington, DC 20549 RE: The Gabelli Go Anywhere Trust (File Nos. 333-202459 & 811-23035) Dear Ms. Hatch: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, G.research, Inc. (the "Distributor") hereby requests that the effec­tiveness of the above-referenced Registra­tion Statement on Form N-2 be accelerated so that it may become effective by 4:00 p.m., Washington, D.C. time, on Wednesday, June 10, 2015, or as soon thereafter as reasonably practicable. In connection with this request, the Distributor acknowledges that: (a) should the Securities and Exchange Commission (the "Commission") or its staff, acting pursuant to delegated authority, declare the above-referenced Registration Statement effective, it does not foreclose the Commission from taking any action with respect to such Registration Statement; (b) the action of the Commission or its staff, acting pursuant to delegated authority in declaring the above-referenced Registration Statement effective, does not relieve the Distributor from its full responsibility for the adequacy and accuracy of the disclosure contained in such Registration Statement; and (c) the Distributor may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, G.RESEARCH, INC. By: /s/ Cornelius V. McGinity Name: Cornelius V. McGinity Title: President
